Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The response after non-final filed December 10, 2020 is acknowledged.  Claim 14 was canceled and claims 1-2, 16 and 17 were amended.  Claims 22-23 were newly added.  Claims 1-13, 15-23 are pending in the instant application.  The Examiner placed a telephone call on March 1, 2021 to discuss rejoinder and potential amendment of the claims.  It was agreed upon all withdrawn claims would be rejoined and claim 21 would be amended (see attached interview summary).
Claims 1-13 and 15-23 are allowed.  

Election/Restrictions
Claims 1-13, 15-19 and 22-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 5, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on November 5, 2019, is hereby withdrawn.  


Examiner’s Comments

The rejection of Claims 1-4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prusis (Eur. J. Med. Chem. 36 (2001) 137–146) in view of Ericson (J. Med. Chem. 2015, 58, 4638−4647, published April 2015, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed December 10, 2020.

The rejection of claims 1-4, 10, 14 and 19 under 35 U.S.C. 103 as being unpatentable over Butler (WO2009061411 A2) in view of Ericson (J. Med. Chem. 2015, 58, 4638−4647, published April 2015, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed December 10, 2020.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Lin Niu on March 1, 2021.
The Application has been amended as follows:

21. (Currently Amended) A method of modulating metabolic activity, modulating appetite and/or ameliorating obesity 7, or a pharmaceutically acceptable salt thereof, to the animal.

Claims 1-13, 15-20 and 22-23 are allowed as filed in the amendment on December 10, 2020.
Claims 1-13 and 15-23 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is as follows:
Prusis (Eur. J. Med. Chem. 36 (2001) 137–146, cited previously) teaches cyclic melanocortin peptides comprising the sequence His-dPhe-Arg-Trp-gly (see Figure 1, referred to as “peptide 1”) and Asn-Dphe-Arg Trp Gly (see figure 1 referred to as “peptide 2”).  Cyclization of the peptide is via the Glycine and the Histidine for Peptide 1.  
The difference between Prusis and the instant claims is that Prusis is silent to cyclization via addition of an N-terminal Proline and a C-terminal DPro.  
Ericson discloses cyclization of melanocortin peptides with melanocortin receptor antagonist, agonist or both activities (see Table 2).  In particular, Ericson discloses cyclization via Pro and D-Pro residues instead of cysteine residues (See Tables 2-3).  However, Ericson does not teach cyclization of peptides within formula I.  Furthermore, Applicants provided convincing arguments regarding the lack of reasonable expectation of success with regards to adding Pro-Dpro for cyclization without impact on function of the melanocortin peptides of the prior art.  

Conclusion
Claims 1-13 and 15-23 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654